Per Curiam.
The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered, and decreed by the Court that the order of the court below should be, and the same is hereby, affirmed; and the cause is remanded with directions that the chancellor fix a reasonable time in which to take testimony and that the cause then proceed in accordance with law.
Buford, C.J., and Whitfield, Ellis, Terrell and Brown, J.J., concur.